Whitman, Judge.
The sole enumeration of error in this appeal is that the trial court erred: “[I]n failing to sustain defendant’s motion to quash accusation No. 12619 in which the said defendant was charge with violating § 26-6303, Georgia Code annotated. On grounds that said Code section is unconstitutional.”
The record shows that such a motion was made but it does not show that any ruling was ever invoked thereon, hence there is nothing for either this court or our Supreme Court to consider. Undercover v. United States Steel Corp., 219 Ga. 264 (133 SE2d 11); Hood v. Rice, 225 Ga. 327 (168 SE2d 150).

Judgment affirmed.


Bell, C. J., and Quillian, J., concur.